Citation Nr: 1733537	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-35 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected residuals of prostate cancer.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In pertinent part, the RO granted service connection for residuals of prostate cancer and assigned an initial 40 percent disability rating, effective from May 30, 2007; and, granted service connection for PTSD with an initial 30 percent rating assigned, effective from May 30, 2007.  The RO also granted entitlement to a special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ due to erectile dysfunction related to prostate cancer treatment.  The Veteran disagreed with the initial ratings assigned for the service-connected prostate cancer residuals and service-connected PTSD.  

While the Veteran's appeal to the Board was pending, the RO in Baltimore, Maryland issued a rating decision in March 2013 granting entitlement to a total rating based on individual unemployability due to service-connected disabilities, effective from January 10, 2008.  

In May 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In May 2017, the Veteran submitted a claim of service connection for diabetes mellitus, type 2, secondary to in-service herbicide exposure.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue(s) of entitlement to an initial disability rating in excess of 30 percent for the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Since the effective date of service connection, the Veteran's prostate cancer residuals have been without local reoccurrence or metastasis, but have included a voiding dysfunction due to recurrent urethral stricture disease with numerous dilations, resulting in severe urinary incontinence with continuous urine leakage necessitating the use of an appliance.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but no higher, for the Veteran's prostate cancer residuals have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115(a), Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a disability rating in excess of 40 percent for the service-connected prostate cancer residuals.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving this appeal.

The Board considers not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's prostate cancer is rated under Diagnostic Code 7528, covering malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a rating of 100 percent is warranted for a malignant neoplasm.  Id.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Any change in evaluation based upon that or any subsequent examination is then subject to the provisions governing a reduction in disability rating. Id.  If there is no local reoccurrence or metastasis, the disability should be rated on residuals as voiding or renal dysfunction.  Id.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If rated based on urinary frequency, a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a maximum 40 percent rating.  38 C.F.R. § 4.115a. 

If rated based on obstructed voiding, marked obstructive symptomatology with any one or combination of:  post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a maximum 30 percent rating.  38 C.F.R. § 4.115a. 

A rating in excess of 60 percent may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  38 C.F.R. § 4.115a.

Private treatment records show that the Veteran has a history of prostate cancer, and in September 2004, he underwent a transperineal ultrasound guided interstitial radioactive seed implantation.  An August 2008 private treatment record shows that the cancer was well-controlled at that time; however, he had developed progressive urinary difficulties with urinary retention and multiple urethral strictures.  

A December 2006 private operative report shows that a cystoscopy performed for diagnostic purposes revealed urothelial abnormality suspicious for neoplastic process.  The Veteran underwent another dilation of urethral stricture and a transurethral resection of the prostate (TURP).  

Following those procedures, the Veteran began to have severe radiation urethritis, causing intense frequency and nocturia.  He was treated with Detrol, but continued to void every hour, including every hour at night.  See July 2007 VA examination report.  The examiner described the Veteran's condition as productive of "much urgency and continued slow flow of urination."  An April 2008 VA examination also revealed similar findings.  

Additional private treatment records show that the Veteran continued to have chronic recurrent urinary strictures causing severe urinary retention.  He underwent a cystoscopy and urethral dilation in October 2007, and again in March 2008.  The October 2007 operative report reflects a history of prostate cancer and urethral stricture disease.  He had been unable to urinate, and had urinary retention with overflow incontinence.  

A VA examiner in May 2010 confirmed that the Veteran was three years post-prostate cancer treatment in April 2007, without current active disease, prior to the time he filed his initial claim of service connection for prostate residuals in May 2007.  

At his May 2017 Board hearing, the Veteran testified that he wears a bag and catheter to collect urine at night and has to wear it when he leaves the home due to severe incontinence.  In essence, the Veteran testified that if he did not use the bag/catheter that he would have to wear pads that he would be constantly changing.  The Veteran also testified that these appliances make it very embarrassing to go out because he smells of urine.  

In summary, the Veteran was diagnosed with prostate cancer in 2004, and was shown to be free of cancer in 2007, prior to his May 2007 claim of service connection.  Thus, the assignment of an initial 100 percent rating for prostate cancer is not warranted because the Veteran completed treatment for prostate cancer more than 6 months prior to filing his initial claim of service connection and there is no evidence of a malignancy at any time since the Veteran filed his claim in May 2007.  

Throughout the period covered by this claim, the Veteran's prostate cancer residuals have been manifested by a voiding dysfunction but not a renal dysfunction.  The Veteran's voiding dysfunction is productive of recurrent urethral stricture disease, and severe urinary incontinence.  

As noted above, the Veteran's prostate cancer residuals are currently rated as 40 percent disabling based on the voiding dysfunction of urinary frequency (one of the three subcategories of voiding dysfunction).  This rating is the maximum schedular rating assigned for urinary frequency, with daytime voiding interval of less than one hour; or, awakening to void five or more times per night.  

Although the Veteran also has obstructed voiding (another one of the three subcategories of voiding dysfunction), due to urinary retention requiring intermittent catheterization, the maximum schedular rating based on obstructed voiding is 30 percent.  

Further, the rating criteria clearly indicate that voiding dysfunction should be rated as urine leakage, urine frequency, or obstructed voiding, whichever is the predominant area of dysfunction.  See 38 C.F.R. § 4.115a.  Accordingly, a separate rating for the symptoms of urethral stricture with urinary retention based on obstructed voiding is not to be combined with other symptoms such as urinary frequency or urine leakage.  

In this regard, however, the Board finds that the Veteran's voiding dysfunction is primarily manifested by urinary incontinence.  As such, the Board finds that it is more appropriate to rate the voiding dysfunction under the urine leakage subcategory (the final subcategory of voiding dysfunction) rather than the urinary frequency subcategory.  Under the urinary leakage subcategory, the Veteran's symptoms of severe urinary incontinence require the use of an appliance (leg bag and catheter).  Furthermore, as the Veteran has competently and credibly testified, he would have to change absorbent materials due to severe incontinence more than 4 times per day but for the use of the appliance.  

The Veteran's symptoms have been fairly consistent since the effective date of service connection.  The Veteran's testimony is supported by the medical evidence of record, which, as summarized above, notes significant incontinence with "intense frequency and nocturia" dating back to at least July 2007.  Additionally, the October 2007 private urology operative report notes that the Veteran's urethral stricture disease causes "overflow incontinence."  

Accordingly, the Board agrees with the Veteran's assertions that his voiding dysfunction is predominantly productive of an overall disability picture that more nearly approximates that of continual urine leakage and/or urinary incontinence requiring the use of a device or the wearing of absorbent materials which must be changed more than 4 times per day.  

Accordingly, the criteria for the assignment of a 60 percent rating for voiding dysfunction due to prostate cancer have been more nearly approximated since the effective date of service connection.  This is the maximum rating assignable for voiding dysfunction under the schedule.  

A rating higher than 60 percent is not warranted in this case because the record does not show, and the Veteran has never alleged, renal dysfunction as a residual of prostate cancer.  


ORDER

An initial 60 percent rating for the service-connected prostate cancer residuals is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks an initial disability rating in excess of 30 percent for the service-connected PTSD.  
The Veteran's PTSD was last examined by VA in March 2011.  The examiner estimated that the overall severity of the Veteran's PTSD was moderate in degree; however, the examiner also noted that Veteran's PTSD had a moderate to severe affect on employment and relationships.  The examiner noted symptoms of depression, poor attention span, difficulty concentrating, impaired impulse control, nightmares, irritability, exaggerated startle response, and sleep impairment.  

At his May 2017 Board hearing, the Veteran testified that his PTSD has gotten worse since the March 2011 VA examination.  Hearing Transcript, p. 8.  Additionally, the Veteran's representative testified that a 70 percent rating for PTSD is warranted based on the Veteran's symptoms being plugged into a rating builder.  Hearing Transcript, p. 3.  

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected PTSD. 

2.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


